Citation Nr: 0640261	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left arm and shoulder 
disability as secondary to a service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In connection with the appeal the veteran and his spouse 
testified at a videoconference hearing in February 2004, 
which the veteran accepted in lieu of an in-person hearing 
before a Veterans Law Judge.  See 38 C.F.R. § 20.700(e) 
(2006).  A transcript of the hearing is associated with the 
claims files.

When the case was most recently before the Board in December 
2005, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

A left arm and shoulder disability was not caused or 
permanently worsened by the veteran's service-connected 
cervical spine disability.


CONCLUSION OF LAW

A left arm and shoulder disability is not proximately due to 
or the result of service-connected disability of the cervical 
spine.  38 C.F.R. 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a left arm and 
shoulder disability as secondary to his service-connected 
disability of the cervical spine.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in December 2005, after its 
initial adjudication of the claim.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in August 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would 
have been different had VCAA notice been provided at an 
earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the veteran's 
left arm and shoulder disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  Indeed, the veteran responded 
directly to the August 2006 notice letter by stating that he 
had no additional evidence to submit, and requesting that his 
case be returned to the Board as soon as possible.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has consistently maintained that service 
connection is warranted for his left arm and shoulder 
disability because it developed as a result of his service-
connected cervical spine disability.  He has not alleged that 
service connection is warranted for this disability on a 
direct or presumptive basis, and the RO has only adjudicated 
a secondary service connection claim.  Therefore, the Board 
will limit its decision accordingly.  

Service connection is currently in effect for a cervical 
spine disability.  However, the April 2006 VA examiner 
reviewed the veteran's records and found no relationship 
between any diagnosed left arm or shoulder condition and the 
veteran's service-connected cervical spine disability.  It 
was the examiner's opinion that the diagnosed bursitis is a 
condition associated with athletes and the elderly.  It is 
caused by repetitive motions that impinge on the rotator 
cuff.  There is typically pain associated with motion, 
usually described as burning, which can radiate to the elbow.  
The veteran was also found to have advanced osteoarthritis 
changes of the acromioclavicular joint, which was found to be 
typical with age, heavy use and shoulder bursitis.  The 
examiner noted an EMG study from 2004, which concluded that 
there was no evidence of cervical radiculopathy on either 
side.  The examiner further found that, if there were 
neuromuscular disease, there should be associated atrophy of 
the muscle mass; however, the veteran's muscle mass was found 
to be equal.  

The report of an April 2005 VA examination also includes an 
opinion that is negative with respect to nexus.  The examiner 
referred to the EMG results noted above, and to X-rays taken 
that day, and found that there was no clear evidence that the 
radicular-like symptoms into the left arm were related to the 
cervical spine disability.  The examiner noted that an MRI of 
the cervical spine revealed degenerative changes, however, 
there was no clear picture of radicular symptoms. 

By contrast, much of the evidence of a nexus between the 
veteran's left arm and shoulder disability and his service-
connected cervical spine disorder comes either directly from 
the veteran, or as a recitation of the veteran's complaints.  
It is important to note that the veteran's statements with 
respect to a nexus are not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The report of an October 2002 evaluation includes a report of 
the veteran's complaint of neck pain with associated 
radiation down both arms.  However, the examiner includes no 
explanation of this finding, and it appears to be a 
recitation of the veteran's complaints to the examiner.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].  While a March 
2002 evaluation includes a diagnosis of cervical disc space 
narrowing at C6-7 with left arm weakness, this purported 
relationship is not explained, and again, appears to be a 
recitation of the veteran's complaint of "left arm 
weakness."  Similarly, a December 2004 primary care note 
contains a reference to radiculopathy down the veteran's arms 
as one of the veteran's complaints.  This complaint is 
carried over in the diagnoses, but without elaboration.

A March 2004 clinical progress note includes a statement that 
the veteran's cervical spondylosis causes him left arm 
numbness and weakness.  Similarly, a January 2003 primary 
care clinic addendum notes pain and discomfort in the upper 
extremities due to the veteran's neck.  However, these 
reports were made without benefit of EMG results taken in 
March 2004.  Those results, as noted above, were negative for 
radiculopathy, and were cited by the April 2005 and April 
2006 VA examiners.  

The Board finds the opinions of the April 2005 and April 2006 
VA examiners most probative with respect to medical nexus.  
Those opinions were based on examination of the veteran and 
review of the medical evidence.  They both discussed the EMG 
results and included explanations for the conclusions 
reached.  The evidence in favor of a nexus consists almost 
entirely of recitations of the veteran's statements.  Other 
references are inadequately explained in relation to the 
other pertinent evidence of record.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against a finding that the veteran's left 
arm and shoulder disability is proximately due to or the 
result of his service-connected cervical spine disability.  
Therefore, service connection for a left arm and shoulder 
disability is not in order.


ORDER

Service connection for a left arm and shoulder disability as 
secondary to a service-connected cervical spine disability is 
denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


